 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    HELEN DONIER, et al.,

 8                           Plaintiffs,                    CASE NO. C19-0933-JCC

 9            v.
                                                            MINUTE ORDER
10    WASHINGTON DEPARTMENT OF
      SOCIAL AND HEALTH SERVICES,
11
                             Defendant.
12

13          The following Minute Order is made by direction of the Court, the Honorable Mary Alice

14   Theiler, United States Magistrate Judge:

15          Plaintiffs’ application to proceed in forma pauperis (IFP) is incomplete. Plaintiffs must

16   both sign and date the Written Consent for Payment of Costs portion of the IFP form. The Clerk

17   is directed to mail a copy of the pending IFP application to plaintiffs and plaintiffs must sign, date,

18   and return the completed form to the Court within twenty (20) days of the date below. Failure to

19   comply may result in denial of the IFP and/or dismissal.

20          DATED this 17th day of June, 2018.

21                                                     WILLIAM M. MCCOOL, Clerk

22                                                  By:   s/ Tomas Hernandez
                                                            Deputy Clerk
23

     MINUTE ORDER
     PAGE - 1
